Citation Nr: 0928846	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-19 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder. 

2.  Entitlement to service connection for residuals of a head 
tumor. 

3.  Entitlement to service connection for blindness of the 
right eye. 

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for memory loss. 

6.  Entitlement to service connection for hearing loss. 

7.  Entitlement to service connection for tinnitus. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from December 
1969 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran indicated in a statement submitted with his 
original claim in December 2004 for service connection for 
the disabilities listed on the first page of this decision 
that that he was continuing treatment with both a private 
examiner, Dr. Gupta, and VA.  The Veteran did not indicate 
the dates or the scope of this private treatment.  
Additionally, the record shows that the Veteran has had 
treatment from Dr. Papillon, Judy Chen, O.D., Dr. Lang in 
August 2000 for pituitary surgery, and several other 
physicians for endocrine problems.  Since VA has been placed 
on notice of private medical records of ongoing treatment 
that are relevant to the Veteran's claim, VA should request 
an authorization from the Veteran to obtain these records and 
any other records relevant to his claim.  In addition, the 
Veteran requested in his May 2007 substantive appeal that VA 
request additional medical records from the VA facilities in 
Miami and Oakland Park.  The most recent VA treatment records 
in the file are dated in 2005.  In Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice 
of VA generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request all VA 
treatment records from the noted facilities dating from April 
2005 to the present.  

The Veteran seeks service connection for a psychiatric 
disorder.  The service treatment records indicate that he was 
treated for a diagnosed personality disorder and was also 
treated for anxiety reaction.  At separation, in March 1970, 
he reported a history of frequent trouble sleeping, 
depression or excessive worry, and nervous trouble.  He has 
recent diagnoses of major depressive disorder, and 
depression.  He has not been afforded a VA examination to 
determine the nature and etiology of his psychiatric 
disorder.  

The Veteran seeks service connection for headaches.  He 
reports that he has had severe headaches since a fall he 
experienced in service.  He was treated during service for 
complaints of headaches, and private medical records show 
that in April 2001, he reported having headaches.  He has not 
been afforded a VA examination to determine the nature and 
etiology of his headaches. 

The Veteran filed his claim for service connection for 
hearing loss and tinnitus in December 2004.  He claims that 
he has hearing loss and tinnitus due to firing loud weapons 
in service.  The Veteran's DD Form 214 reflects that his 
grade, rate or rank was that of "PVT E-1,", that his military 
occupational specialty (MOS) was trainee, and that there was 
no related civilian occupation.  It further reflects that the 
Veteran was released from service after four months and four 
days of service.  VA outpatient treatment records from 2003 
to 2005 reflect no diagnosis of hearing loss or tinnitus.  In 
April 2005, VA records show that the Veteran complained of 
hearing loss.  The Veteran is competent to attest to having 
been exposed to loud gun fire during his basic training, and 
he has currently complained of hearing loss.  As tinnitus is 
subjective in nature, the Board further finds that he is 
competent to state that he currently has tinnitus.  The 
Veteran has not been examined by VA to determine the nature 
and etiology of his hearing loss and tinnitus complaints. 

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorizations from the Veteran, obtain 
any medical records of treatment received 
by the appellant from the above private 
clinicians, to include Dr. Gupta.  He 
should also be requested to submit 
information on all treatment he has 
received outside of VA that is pertinent 
to his claims.  All attempts to procure 
records should be documented in the file.  
If any of the requested records are 
unavailable, documentation stating this 
fact must be inserted in the claims file. 

2.  Request medical records from the VA 
facilities in Miami and Oakland Park 
dating from April 2005.  If no further 
treatment records exist, the claims file 
should be documented accordingly.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his hearing loss and tinnitus 
complaints.  The claims file, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.  

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that current 
hearing loss and/or tinnitus had its 
onset during service or is related to 
service, to include in-service noise 
exposure of weapons fire during basic 
training.  

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  

4.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder diagnosed.  The claims file, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any current 
psychiatric disorder diagnosed had its 
onset during service or is related to 
service.  

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  

5.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of any current headache 
disorder.  The claims file, to include a 
copy of this Remand, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.  

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any current 
headache disorder diagnosed had its onset 
during service or is related to service.  

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  

6.  Following completion of the above, 
and after undertaking any additional 
development deemed appropriate, the 
claims should be readjudicated.  If any 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


